SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1370
CA 14-01028
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND DEJOSEPH, JJ.


WILLIAM JACQUES, PLAINTIFF-APPELLANT,

                     V                                           ORDER

LECESSE CONSTRUCTION SERVICES, LLC,
DEFENDANT-RESPONDENT.


DAVIDSON FINK LLP, ROCHESTER (ANDREW M. BURNS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BOND, SCHOENECK & KING, PLLC, ROCHESTER (JOSEPH S. NACCA OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered August 19, 2013 in a breach of contract
action. The order denied the motion of plaintiff for summary judgment
and granted the cross motion of defendant for leave to amend its
affirmative defenses.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court